Appeal from a decision of the Workers’ Compensation Board, filed November 29, 1978. Claimant was injured while installing a roof on a house owned by Winfred Lucks. The issue to be resolved is whether at the time of the injury claimant was an employee or acted as an independent *937contractor. He was to be paid $10 per square of roofing installed with all material supplied by Lucks. No withholding or Social Security taxes were to he deducted, and claimant was authorized to obtain additional help on his own without any direction or control by Lucks. The board has determined that there was no employer-employee relationship and, in our view, there is substantial evidence to support this determination (Matter of Beach v Velzy, 238 NY 100). Decision affirmed, without costs. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.